Per Curiam.
In the case of The Campbell Printing Press Co. v. Damon (48 Hun, 509; 16 N. Y. State Rep. 133), Van Brunt, P. J., said, “It has been the settled law of this state, since the decision of the case of Thompson v. Van Vechten (27 N. Y. 568), that' a mortgage not filed of a chattle not delivered is void as to a creditor at large whose claim accrues while the default in filing continues, though such creditor is not in a position to raise the question until he has obtained judgment against the property.” This proposition disposes of all the points presented for our consideration in behalf of the appellants in the case at bar, and requires an affirmance of the judgment.
Judgment affirmed, with costs.